       Case 1:19-cv-00151-DAD-SAB Document 58 Filed 12/08/20 Page 1 of 1



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN WESLEY WILLIAMS,                          )   Case No.: 1:19-cv-00151-DAD-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER THAT INMATE JOHN WESLEY
13          v.                                          WILLIAMS IS NO LONGER NEEDED AS A
                                                    )   PARTICIPANT IN THESE PROCEEDINGS, AND
14                                                  )   THE WRIT OF HABEAS CORPUS AD
     PILKERTEN, et.al.,
                                                    )   TESTIFICANDUM IS DISCHARGED
15                 Defendants.                      )
                                                    )   (ECF No. 56)
16                                                  )

17          Plaintiff John Wesley Williams is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983, filed on February 4, 2019.

19           A settlement conference in this matter commenced on December 8, 2020. Inmate John

20   Wesley Williams, CDCR #V-34099, is no longer needed by the Court as a participant in these

21   proceedings, and the writ of habeas corpus ad testificandum as to this inmate is HEREBY

22   DISCHARGED.

23   IT IS SO ORDERED.

24
        Dated:    December 8, 2020                           /s/ Barbara   A. McAuliffe            _
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                        1
